DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 07/25/2022 overcomes the objection to the Abstract of the Specification, and the rejection of claims under 35 USC 102 and 35 USC 103 have been withdrawn in view of the amendment made to claims 1 and 11 to incorporate allowable features of original claim 3. 
Allowable Subject Matter
Claims 1 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, either alone or in combination, does not expressly teach or render obvious the entire combination of limitations as recited in the independent claims. Specifically, the prior art of record as previously cited does not expressly teach wherein the topological feature information extracted from the corrected acquired skin image includes information regarding a zero-dimensional feature and a one-dimensional feature, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMAH A BEG/Primary Examiner, Art Unit 2668